 Case 6:19-ap-01079-SY            Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34        Desc
                                  Main Document    Page 1 of 42


 1    Thomas A. Vogele, Esq. (SBN 254557)
      Timothy M. Kowal, Esq. (SBN 254709)
 2    Brendan M. Loper, Esq. (SBN 282198)
      THOMAS VOGELE & ASSOCIATES, APC
 3    3199 Airport Loop Drive, Suite A-3
      Costa Mesa, California 92626
 4    Telephone:    (714) 641-1232
      Facsimile:    (888) 391-4105
 5    Email:        tvogele@tvalaw.com
 6    Attorneys for plaintiff Alfonso Cordero and
      [proposed] Special Litigation Counsel for plaintiff
 7    and Chapter 7 Trustee, Todd A. Frealy
 8                                    UNITED STATES BANKRUPTCY COURT

 9                CENTRAL DISTRICT OF CALIFORNIA / RIVERSIDE DIVISION

10   In Re                                                  Bankruptcy Case No: 6:17-bk-14082-SY
                                                            Adversary Case No.: 6:19-ap-01079-SY
11   T3M, INC., a Delaware corporation,
                                                            Chapter 7
12                      Debtor.
                                                            PLAINTIFFS’ FIRST AMENDED
13                                                          ADVERSARY COMPLAINT FOR:
     TODD A. FREALY, CHAPTER 7 TRUSTEE,
14   and ALFONSO CORDERO, an individual,                      1. VOIDABLE TRANSFER (11 U.S.C. §
                                                                  544(b) and Cal. Civ. Code §
15                      Plaintiffs,                               3439.04(a)(1))
                                                              2. VOIDABLE TRANSFER (11 U.S.C. §
16   vs.                                                          544(b) and Cal. Civ. Code §
                                                                  3439.04(a)(2))
17   WILLIAM TSUMPES, an individual; LENDER                   3. VOIDABLE TRANSFER (11 U.S.C. §
     COLLECTIONS, LLC, a Nevada limited                           544(b) and Cal. Civ. Code § 3439.05)
18   liability company; SEAGUARD                              4. VOIDABLE TRANSFER (11 U.S.C. §
     ELECTRONICS, LLC, a Nevada limited                           544(b) and Cal. Civ. Code §
19   liability company; T-ENERGY, an entity of                    3439.04(a)(1))
     unknown type and origin; and T-ENERGY,                   5. VOIDABLE TRANSFER (11 U.S.C. §
20   LLC, a Nevada limited liability company,                     544(b) and Cal. Civ. Code §
                                                                  3439.04(a)(2))
21                      Defendants.                           6. VOIDABLE TRANSFER (11 U.S.C. §
                                                                  544(b) and Cal. Civ. Code § 3439.05)
22                                                            7. FRAUDULENT TRANSFER (11
                                                                  U.S.C. § 548(a)(1)(A))
23                                                            8. FRAUDULENT TRANSFER (11
                                                                  U.S.C. § 548(a)(1)(B))
24                                                            9. RECOVERY OF AVOIDED
                                                                  TRANSFERS (11 U.S.C § 550)
25                                                            10. TREBLE DAMAGES (CAL. PENAL
                                                                  CODE § 496)
26                                                            11. DECLARATORY RELIEF (F.R.B.P.
                                                                  7001)
27                                                            12. DISALLOWANCE OF CLAIMS (11
                                                                  U.S.C. § 502)
28
                                                    -1-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY           Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34               Desc
                                 Main Document    Page 2 of 42


 1           Plaintiffs Todd A. Frealy, the Chapter 7 Trustee for the bankruptcy estate of T3M, INC.
 2   and Alfonso Cordero (collectively, “Plaintiffs”), bring this first amended adversary complaint
 3   against defendants WILLIAM TSUMPES, an individual; LENDER COLLECTIONS, LLC, a
 4   Nevada limited liability company; SEAGUARD ELECTRONICS, LLC, a Nevada limited
 5   liability company; T-ENERGY, an entity of unknown type and origin; and T-ENERGY, a
 6   Nevada limited liability company, to (1) avoid transfers under 11 U.S.C. section 544, subdivision
 7   (b) and California Civil Code sections 3439.04 and 3439.05; (2) avoid fraudulent transfers under
 8   11 U.S.C. section 548; (3) recover those avoided transfers under 11 U.S.C. section 550; (4) for
 9   treble damages pursuant to California Penal Code section 496; (5) for a judicial declaration that
10   the named entity defendants are Tsumpes’s alter egos, such that any judgment should be joint and
11   several; and (6) to disallow any claims by the defendants against the estate, pursuant to 11 U.S.C.
12   section 502.
13           In support of this first amended adversary complaint, Plaintiffs allege as follows:
14                                       JURISDICTION AND VENUE
15           1.         The Court has jurisdiction to hear this matter pursuant to 28 U.S.C. §§ 157, 1334,
16   and 1367. This is an adversary proceeding pursuant to the Federal Rules of Bankruptcy
17   Procedure, Rule 7001, subparts (1) and (9), and a core proceeding pursuant to 28 U.S.C.
18   § 157(b)(2), subparts (A), (F), (H), and (O).
19           2.         Venue is proper in this district pursuant to 28 U.S.C. § 1409(a), and because all
20   acts and conduct referenced in this Complaint by the defendants occurred in the county of
21   Riverside in the state of California.
22                                                   PARTIES
23           3.         Debtor T3M, Inc. (“T3M”) is a corporation organized and existing under and by
24   virtue of the laws of the State of Delaware and qualified to do business in the State of California,
25   with its principal place of business in Chino, California. T3M petitioned for bankruptcy under
26   Chapter 11 of the Bankruptcy Code (11 U.S.C. et seq.) on May 15, 2017, and on September 26,
27   2017, the case was converted to one under Chapter 7 of the Code.
28
                                                        -2-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34               Desc
                                Main Document    Page 3 of 42


 1           4.         Plaintiff Todd A. Frealy (“Trustee”) is the Chapter 7 Trustee appointed to the
 2   Chapter 7 Bankruptcy Case of T3M, Inc. on or about September 27, 2017 possessing an
 3   economic interest in the claims asserted herein, and, thus, standing to pursue said claims.
 4           5.         Plaintiff Alfonso Cordero (“Cordero”) is a creditor of T3M and a buyer of T3M
 5   assets under an Asset Purchase Agreement possessing both legal and economic interests in the
 6   claims asserted herein, and, thus standing to pursue said claims.
 7           6.         Plaintiffs are informed and believe and thereon allege that defendant William
 8   Tsumpes (“Tsumpes”) is an individual residing in Orange County, California, was the Chief
 9   Executive Officer of and a member of the board of directors of T3M from approximately
10   February 22, 2013 to July 29, 2015.
11           7.         Plaintiffs are informed and believe and thereon allege that defendant Lender
12   Collections, LLC (“Lender Collections”) is a limited liability company organized and existing
13   under the laws of the state of Nevada, that is doing business in the State of California. Upon
14   information and belief, Plaintiffs allege that, at all relevant times, Lender Collections was and is
15   the alter ego of Tsumpes.
16           8.         Plaintiffs are informed and believe and thereon allege that defendant Seaguard
17   Electronics, LLC (“Seaguard Electronics”) is a limited liability company organized and existing
18   under the laws of the state of Nevada, that is doing business in the State of California. Upon
19   information and belief, Plaintiffs allege that, at all relevant times, Tsumpes was and is the owner,
20   principal officer, manager and/or agent of Seaguard Electronics. Plaintiffs further allege upon
21   information and belief that Seaguard Electronics was not operated with sufficient corporate
22   governance such that the separate nature of the entity was a fiction and that Seaguard Electronics
23   was and is the alter ego of Tsumpes.
24           9.         Plaintiffs are informed and believe and thereon allege that defendant T-Energy
25   (“T-Energy”) is a fictitious business name under which Tsumpes does business. Plaintiffs are
26   informed and believe and thereon allege that defendant T-Energy, a Nevada limited liability
27   company (“T-Energy LLC”) is a limited liability company organized and existing under the laws
28   of the state of Nevada, that is doing business in the State of California. Plaintiffs are informed
                                                       -3-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY           Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                 Main Document    Page 4 of 42


 1   and believe and thereon allege that T-Energy LLC is the alter ego of Tsumpes; while the
 2   ostensible sole member of T-Energy LLC is Junrong Li, an individual Plaintiffs are informed and
 3   believe and thereon allege is and was Tsumpes’s fiancée, Tsumpes exerted total control over the
 4   entity, using it for his own purposes. Plaintiffs are further informed and believe and thereon
 5   allege that Tsumpes has admitted in court filings that T-Energy is and was his company.
 6           10.        Plaintiffs are informed and believe and thereon allege that, at all times material
 7   hereto, the named defendants herein, and each of them, was, were and are the agents,
 8   representatives, servants, alter egos or employees of the other named defendants, and each of
 9   them conspired with the remaining defendants and in doing the wrongful conduct herein alleged
10   and were acting within the course and scope of said agency and/or employment or conspiracy,
11   with the knowledge and consent of each other defendant and all of them jointly.
12                                         GENERAL ALLEGATIONS
13           11.        At all times referenced in this Complaint, T3M was a designer, manufacturer, and
14   marketer of personal mobility vehicles, including electric standup vehicles, commonly referred to
15   as “ESVs.” T3M was founded in 2006 by Ki Nam, who acted as chairman of its board of
16   directors and as CEO until 2012. He was replaced as CEO by Rodney Keller (“Keller”), who
17   served in that position for one year before leaving to become CEO of one of T3M’s primary
18   competitors, Segway.
19           12.        Commencing in 2012, Tsumpes was an investor and shareholder in T3M; in
20   December 2012, he was appointed to T3M’s board of directors. Around the time Keller resigned
21   from his position as CEO in February 2013, the board of directors met and agreed to appoint
22   Tsumpes as CEO. Plaintiffs are informed and believe and thereon allege that Tsumpes agreed to
23   an annual salary of $50,000.00; no written employment agreement was ever signed.
24           13.        In or about September 2013, Tsumpes prepared and delivered to the board of
25   directors a two-page proposed employment offer in letter form (the “Offer”), which proposed that
26   Tsumpes would receive an annual salary of $400,000, plus a guaranteed employment term of two
27   years, as well as stock options and other bonuses.
28
                                                         -4-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34              Desc
                                Main Document    Page 5 of 42


 1           14.        T3M’s board of directors did not approve of the terms of the Offer and did not
 2   accept it. On September 9, 2013, the board of directors – consisting of four individuals, including
 3   Tsumpes – conducted a board meeting by telephone. Plaintiffs are informed and believe and
 4   thereon allege that at the meeting, the board of directors – and, in particular, directors Ki Nam
 5   and David Snowden – rejected the Offer.
 6           15.        In the fall of 2014, T3M was exploring potential investors for the company; a
 7   number of Chinese investors were interested in investing approximately $6 million, but first
 8   wanted the company’s largest creditors to be paid off such that those debts would be retired.
 9   Plaintiffs are informed and believe and thereon allege that in a November 11, 2014 e-mail,
10   Tsumpes indicated that T3M would use some portion of the new capital to “completely retire all
11   outstanding debt” of T3M.
12           16.        On or about November 17, 2014, T3M entered into a Securities Purchase
13   Agreement through which T3M obtained approximately $6 million in investment funds from
14   various investors in China. These funds were transferred to T3M’s bank accounts on or about
15   January 15, 2015.
16           17.        On January 15, 2015, T3M’s new shareholders commenced an action in the
17   Delaware Court of Chancery seeking a declaratory judgment as to the validity of certain actions
18   taken by the majority of shareholders. Among other things, the plaintiff shareholders alleged that
19   Tsumpes had refused to accept the decision by the majority stockholders to appoint three new
20   members to the T3M board of directors and to remove him as CEO.
21           18.        On January 16, 2015, Tsumpes transferred $2.65 million in funds from T3M’s
22   bank account at East West Bank to his personal checking account. On January 17, 2015, two
23   days after T3M received approximately $6 million in investment funds, Tsumpes transferred
24   $750,000 from T3M’s East West Bank account to his personal account. On January 20, 2015,
25   Tsumpes transferred $2.65 million back from his personal account into T3M’s account at East
26   West Bank. The $750,000 transferred to his personal account on January 17, 2015 was not
27   returned.
28
                                                       -5-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                Main Document    Page 6 of 42


 1           19.        On January 23, 2015, the Delaware Court of Chancery issued a temporary
 2   restraining order (“TRO”) limiting Tsumpes’ ability to take certain actions pending the resolution
 3   of the lawsuit.
 4           20.        Plaintiffs are informed and believe and thereon allege that on or about June 14,
 5   2015, Tsumpes caused to be drafted a written employment agreement and back-dated it to
 6   October 13, 2013, signing it both on his own behalf and on behalf of T3M. Plaintiffs are
 7   informed and believe and thereon allege that this forged employment agreement was retroactively
 8   created by Tsumpes to justify his diversion of corporate funds and is indicative of his intent to
 9   defraud T3M and its creditors.
10           21.        On July 29, 2015, the Delaware Court of Chancery issued a Final Order and
11   Judgment removing Tsumpes from his position as a director and CEO of T3M. The Final Order
12   and Judgment issued on July 29, 2015 also required Tsumpes to preserve and turn over to the
13   interim CEO, Noel Cherowbrier (“Cherowbrier”), all originals and all copies of the books and
14   records of T3M in his or his affiliates’ actual or constructive possession, custody, or control.
15           22.        In or about August 2015, T3M, with Cherowbrier acting as CEO, employed
16   Frazer, LLP to conduct a forensic accounting of T3M’s bank accounts and transactions during
17   Tsumpes’s tenure as CEO. Plaintiffs are informed and believe and thereon allege that the
18   forensic accounting revealed that, during his time as CEO, Tsumpes engaged in a series of
19   transactions by which he transferred funds belonging to T3M to himself and companies which he
20   owned and controlled, including some or all of the defendants, without authorization from T3M
21   and without receiving any consideration or documentation in return. A true and correct copy of
22   the Frazer forensic accounting is attached hereto and incorporated by reference herein as Exhibit
23   “1”. Despite owing fiduciary duties of care and loyalty to T3M, Plaintiffs are informed and
24   believe and thereon allege that Tsumpes abused his position as CEO to sign checks, wire funds,
25   and use T3M’s debit cards without oversight or authorization from T3M. Plaintiffs are informed
26   and believe and thereon allege that Tsumpes intentionally and repeatedly misappropriated funds
27   belonging to the company purely for his own personal benefit.
28
                                                        -6-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34             Desc
                                Main Document    Page 7 of 42


 1           23.        Specifically, beginning in June 2013 and through October of 2014, Tsumpes
 2   transferred over $360,000 to himself via written checks from T3M’s accounts at Chase
 3   International Bank, California United Bank, and US Bank.
 4           24.        Up to and immediately following close of the Securities Purchase Agreement, and
 5   as revealed by the Frazer forensic accounting, Tsumpes engaged in a series of transfers by which
 6   he used T3M’s bank accounts for his own personal benefit. Between November 2014 and July
 7   2015, Tsumpes engaged in the following conduct:
 8                      a. Tsumpes made direct check payments from T3M’s East West Bank account to
 9                         himself in the approximate sum of $925,000;
10                      b. Tsumpes made direct check payments from T3M’s Chase International Bank
11                         account to himself in the approximate sum of $161,898;
12                      c. Tsumpes wired approximately $179,117 from T3M’s Chase International Bank
13                         account to himself;
14                      d. Tsumpes withdrew $143,109 from T3M’s Chase International Bank account;
15                      e. Tsumpes made over $50,000 in debit card purchases from T3M’s East West
16                         and Chase International bank accounts; and
17                      f. Tsumpes paid himself over $200,000 in salary from T3M’s Chase International
18                         Bank account.
19           25.        In roughly that same time period, from October 2014 to July 2015, Tsumpes also
20   transferred to Seaguard Electronics over $275,000 in funds belonging to T3M from its accounts at
21   California United Bank and Chase International. As stated herein, Plaintiffs are informed and
22   believe and thereon allege that Seaguard Electronics is an entity formed, owned, and controlled
23   entirely by Tsumpes.
24           26.        All told, in just over a two-year span, between June 2013 and July 2015, Tsumpes
25   transferred and used approximately $2.294 million of funds belonging to T3M for his own use
26   and benefit, without T3M receiving fair value or any form of consideration in return.
27

28
                                                       -7-
                            PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY           Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                 Main Document    Page 8 of 42


 1           27.        All of the above-referenced transfers (the “Avoidable Transfers”) were made
 2   without authorization of T3M, without receiving any consideration for T3M in return, and did not
 3   benefit T3M. The Avoidable Transfers benefitted only Tsumpes.
 4                                           CLAIMS FOR RELIEF
 5                                        FIRST CLAIM FOR RELIEF
 6          AVOIDANCE OF TRANSFER (11 U.S.C. § 544(b) and CAL. CIVIL CODE §§
 7                                          3439.04(a)(1) and 3439.07)
 8                         (By Plaintiffs against Tsumpes and Seaguard Electronics)
 9           28.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 27, above, as if set
10   forth in full.
11           29.        At the time of the Avoidable Transfers and at the time T3M petitioned for
12   bankruptcy protection, a creditor held an unsecured claim against T3M.
13           30.        The Avoidable Transfers were transfers of property belonging to T3M.
14           31.        Plaintiffs are informed and believe and thereon allege that the Avoidable Transfers
15   were made with actual intent to hinder, delay, or defraud the creditors of T3M, as set forth in
16   California Civil Code section 3439.04, subdivision (a)(1).
17           32.        The Avoidable Transfers were made by and to an insider of T3M – Tsumpes, who
18   proceeded to retain possession and/or control of the funds after the transfers.
19           33.        Furthermore, Tsumpes did not disclose the Avoidable Transfers, instead
20   concealing them until he was removed as CEO and director, at which point in time the Frazer
21   forensic accounting revealed the existence and extent of the transfers of T3M funds.
22           34.        Additionally, Plaintiffs are informed and believe and thereon allege that before and
23   after the Avoidable Transfers were made, Tsumpes had been threatened with and actually sued –
24   namely, in the Delaware Court of Chancery by T3M’s shareholders.
25           35.        Plaintiffs are further informed and believe and thereon allege that the Avoidable
26   Transfers consisted of T3M’s assets, and that T3M was insolvent at the time or became insolvent
27   shortly after and as a result of the transfers.
28
                                                         -8-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY           Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                 Main Document    Page 9 of 42


 1           36.        Plaintiffs are informed and believe and thereon allege that T3M did not receive
 2   reasonably equivalent value for the Avoidable Transfers. In point of fact, Plaintiffs are informed
 3   and believe and thereon allege that T3M did not receive any value for the Avoidable Transfers, as
 4   the transfers were made to and for the benefit of Tsumpes, with T3M receiving nothing in return.
 5           37.        Tsumpes and Seaguard Electronics were not good faith transferees in receiving the
 6   Avoidable Transfers, as no value was given in return for the Avoidable Transfers.
 7                                       SECOND CLAIM FOR RELIEF
 8           AVOIDANCE OF TRANSFER (11 U.S.C. § 544(b) and CAL. CIVIL CODE §§
 9                                          3439.04(a)(2) and 3439.07)
10                         (By Plaintiffs against Tsumpes and Seaguard Electronics)
11           38.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 37, above, as if set
12   forth in full.
13           39.        Plaintiffs are informed and believe and thereon allege that the Avoidable Transfers
14   are voidable under 11 U.S.C. section 544(b) and section 3439.04(a)(2) of the California Civil
15   Code.
16           40.        At the time of the Avoidable Transfers and at the time T3M petitioned for
17   bankruptcy protection, a creditor held an unsecured claim against T3M.
18           41.        T3M did not receive reasonably equivalent value for the Avoidable Transfers.
19           42.        Plaintiffs are informed and believe and thereon allege that Tsumpes intended for
20   T3M to incur, or believed or reasonably should have believed that it would incur, debts beyond its
21   ability to pay as the debts became due. Plaintiffs are informed and believe and thereon allege that
22   T3M was insolvent at the time of the transfers, and/or was hemorrhaging cash such that it could
23   not pay the debts as they became due.
24           43.        Plaintiffs are further informed and believe and thereon allege that, at the time the
25   Avoidable Transfers were made, T3M was engaged in or was going to engage in business for
26   which its remaining assets were unreasonably small in relation to the business.
27                                        THIRD CLAIM FOR RELIEF
28
                                                         -9-
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 10 of 42


 1   AVOIDANCE OF TRANSFER (11 U.S.C. § 544(b) and CAL. CIVIL CODE §§ 3439.05 and
 2                                                    3439.07)
 3                         (By Plaintiffs against Tsumpes and Seaguard Electronics)
 4           44.        Plaintiffs re-alleges and fully incorporates paragraphs 1 through 43, above, as if set
 5   forth in full.
 6           45.        Plaintiffs are informed and believe and thereon allege that the Avoidable Transfers
 7   are voidable under 11 U.S.C. section 544(b) and section 3439.05 of the California Civil Code.
 8           46.        Plaintiffs are informed and believe and thereon allege that at the time the
 9   Avoidable Transfers were made, a creditor held an unsecured claim against T3M.
10           47.        Plaintiffs are further informed and believe and thereon allege that T3M did not
11   receive reasonably equivalent value for the Avoidable Transfers.
12           48.        Plaintiffs are informed and believe and thereon allege that T3M was insolvent at
13   the time of the transfers or became insolvent as a result of the Avoidable Transfers.
14                                      FOURTH CLAIM FOR RELIEF
15          AVOIDANCE OF TRANSFER (11 U.S.C. § 544(b) and CAL. CIVIL CODE §§
16                                          3439.04(a)(1) and 3439.07)
17        (By Plaintiffs against Tsumpes, Lender Collections, T-Energy, and T-Energy LLC)
18           49.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 48, above, as if set
19   forth in full.
20           50.        One creditor of T3M whose debt was required to be paid off as a condition to the
21   $6 million investment in T3M was The Cordero Charitable Remainder Trust (“Cordero”), which
22   possessed two promissory notes, one unsecured in the sum of $1 million, and one secured and in
23   the sum of $600,000 (collectively, the “Cordero Notes”).
24           51.        Plaintiffs are informed and believe and thereon allege that on or about October 30,
25   2014, T-Energy and/or T-Energy, LLC entered into Asset Purchase Agreements (“APAs”) with
26   The Cordero Charitable Remainder Trust by which they agreed to purchase the two Cordero
27   Notes for approximately $0.34 on the dollar, agreeing to pay $340,000 for the $1 million
28   unsecured note and $204,000 for the $600,000 secured note.
                                                        - 10 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34               Desc
                                Main Document    Page 11 of 42


 1           52.        Two days after T3M received approximately $6 million in investment funds, and
 2   on the same day that Tsumpes transferred $750,000 from T3M’s East West Bank account to his
 3   personal account, two Cashier’s Checks were signed by Tsumpes and issued to the Cordero
 4   Charitable Remainder Trust in the sums of $204,000 and $340,000; said checks stated on their
 5   face that they were issued for T-Energy LLC’s purchase of the Cordero Notes. Plaintiffs are
 6   informed and believe and thereon allege that these funds actually came from T3M, not T-Energy
 7   LLC.
 8           53.        On or about July 4, 2015, T-Energy, with Tsumpes signing on its behalf, assigned
 9   to Lender Collections the Cordero Notes.
10           54.        Plaintiffs are informed and believe and thereon allege that Tsumpes and Lender
11   Collections continue to assert their right to payment on the Cordero Notes from T3M. On
12   September 8, 2017, Tsumpes filed a Proof of Claim in T3M’s bankruptcy case, Claim No. 12-1,
13   which Tsumpes signed under penalty of perjury and by which he asserted a $2.46 million claim
14   against T3M, attaching as evidence for his claim the Cordero Notes and the October 30, 2014
15   APA between T-Energy and Cordero.
16           55.        Plaintiffs are informed and believe and thereon allege that T-Energy, T-Energy
17   LLC, and Lender Collections are alter egos of Tsumpes. Under the alter ego doctrine, when the
18   corporate form is used to perpetuate a fraud or accomplish some other wrongful or inequitable
19   purpose, the courts will ignore the corporate entity and deem the entity’s acts to be those of the
20   persons or organizations actually controlling the corporation. An entity is an alter ego of an
21   individual if there is such unity of interest and ownership that the separate personalities of two do
22   not exist, and that adherence to the fiction of the separate existence of the entity would sanction a
23   fraud or promote injustice.
24           56.        Among the factors to be considered in applying the alter ego doctrine are
25   commingling of funds and assets between entities, the holding out by one entity that it is liable for
26   the debts of another, identical equitable ownership in the entities, use of the same offices and
27   employees, and use of one as a mere shell or conduit for the affairs of the other. Other factors
28
                                                       - 11 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                Main Document    Page 12 of 42


 1   which have been described include disregard of corporate formalities, lack of segregation of
 2   corporate records, and identical directors and officers.
 3           57.        Plaintiffs are informed and believe and thereon allege that Tsumpes possesses and
 4   enjoys all beneficial ownership of T-Energy, T-Energy LLC, and Lender Collections. Plaintiffs
 5   allege that there is total unity of interest between Tsumpes and the entities, that funds are and
 6   have been transferred and commingled, and that Tsumpes has disregarded corporate formalities
 7   with respect to the entities.
 8           58.        Ultimately, Plaintiffs are informed and believe and thereon allege that T-Energy,
 9   T-Energy LLC, and Lender Collections were created and used to perpetuate a fraud or some other
10   wrongful and/or inequitable purpose; namely, defrauding T3M of at least $544,000 in funds.
11   Rather than purchasing and retiring the Cordero debt on behalf of T3M, Tsumpes used T3M’s
12   property – the $6 million in investment monies – to fund T-Energy LLC and/or T-Energy’s
13   purchase of purchase the Cordero Notes, assigned those notes to Lender Collections, and now
14   seeks to collect on the assigned debt.
15           59.        Plaintiffs are further informed and believe and thereon allege that perpetuating the
16   fiction of the separate existence of these three entities would allow Tsumpes’s fraudulent scheme
17   to prosper.
18           60.        Plaintiffs are informed and believe and thereon allege that Tsumpes’s purchase of
19   the Cordero Notes (via T-Energy and/or T-Energy LLC and with T3M funds) and subsequent
20   assignment of the debt to Lender Collections (the “Lender Transfer”) was done with actual
21   intent to hinder, delay, or defraud the creditors of T3M, as set forth in California Civil Code
22   section 3439.04, subdivision (a)(1).
23           61.        The Lender Transfer was made by and to an insider of T3M – Tsumpes, who
24   proceeded to retain possession and/or control of the debt. At the time of the transaction, Tsumpes
25   had been threatened with and actually sued – namely, in the Delaware Court of Chancery by
26   T3M’s shareholders.
27           62.        Plaintiffs are further informed and believe and thereon allege that that Tsumpes
28   did not disclose the nature of the Lender Transfer, instead repeatedly representing to T3M, its
                                                        - 12 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 13 of 42


 1   board, and its members that all debt, including the Cordero Notes, would be extinguished through
 2   the investment monies.
 3           63.        The transaction occurred at a time when T3M was insolvent or shortly before T3M
 4   became insolvent as a result, and T3M did not receive reasonably equivalent value. In fact, T3M
 5   funds were used to pay for the notes, but Tsumpes, through T-Energy LLC and Lender
 6   Collections, seeks to use the notes to receive additional funds from T3M.
 7           64.        Plaintiffs are informed and believe and thereon allege that Tsumpes, T-Energy, T-
 8   Energy LLC, and Lender Collections were not good faith transferees in their receipt of the Lender
 9   Transfer.
10                                        FIFTH CLAIM FOR RELIEF
11          AVOIDANCE OF TRANSFER (11 U.S.C. § 544(b) and CAL. CIVIL CODE §§
12                                          3439.04(a)(2) and 3439.07)
13        (By Plaintiffs against Tsumpes, Lender Collections, T-Energy, and T-Energy LLC)
14           65.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 64, above, as if set
15   forth in full.
16           66.        Plaintiffs are informed and believe and thereon allege that the Lender Transfer is
17   voidable under 11 U.S.C. section 544(b) and section 3439.04(a)(2) of the California Civil Code
18           67.        At the time of the Avoidable Transfers and at the time T3M petitioned for
19   bankruptcy protection, a creditor held an unsecured claim against T3M.
20           68.        Plaintiffs are informed and believe and thereon allege that T3M did not receive
21   reasonably equivalent value for the Lender Transfer, as T3M funds were used to pay for the
22   notes, but Tsumpes, through T-Energy LLC and Lender Collections, seeks to use the notes to
23   collect additional funds from T3M.
24           69.        Plaintiffs are further informed and believe and thereon allege that Tsumpes
25   intended for T3M to incur, or believed or reasonably should have believed that it would incur,
26   debts beyond its ability to pay as the debts became due. In point of fact, Plaintiffs are informed
27   and believe and thereon allege that Tsumpes’s use of T3M funds to purchase the Cordero Notes,
28
                                                        - 13 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 14 of 42


 1   and then calling the notes, was an attempt to force T3M into insolvency so that Tsumpes could
 2   seize control of the company.
 3           70.        Plaintiffs are informed and believe and thereon allege that, at the time the Lender
 4   Transfer was made, T3M was engaged in or was going to engage in business for which its
 5   remaining assets were unreasonably small in relation to the business
 6                                        SIXTH CLAIM FOR RELIEF
 7   AVOIDANCE OF TRANSFER (11 U.S.C. § 544(b) and CAL. CIVIL CODE §§ 3439.05 and
 8                                                    3439.07)
 9        (By Plaintiffs against Tsumpes, Lender Collections, T-Energy, and T-Energy LLC)
10           71.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 70, above, as if set
11   forth in full.
12           72.        Plaintiffs are informed and believe and thereon allege that the Lender Transfer is
13   voidable under 11 U.S.C. section 544(b) and section 3439.05 of the California Civil Code.
14           73.        Plaintiffs are informed and believe and thereon allege that at the time the Lender
15   Transfer was made, a creditor held an unsecured claim against T3M.
16           74.        Plaintiffs are further informed and believe and thereon allege that T3M did not
17   receive reasonably equivalent value for the Lender Transfer.
18           75.        Plaintiffs are informed and believe and thereon allege that T3M was insolvent at
19   the time of the Lender Transfer or became insolvent as a result of the Lender Transfer.
20                                      SEVENTH CLAIM FOR RELIEF
21             AVOIDANCE OF FRAUDULENT TRANSFER (11 U.S.C. § 548(a)(1)(A))
22                         (By Plaintiffs against Tsumpes and Seaguard Electronics)
23           76.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 75, above, as if set
24   forth in full.
25           77.        A number of the Avoidable Transfers occurred within two years before the date of
26   the filing of the petition. Specifically, Tsumpes transferred over $288,000 to himself from T3M’s
27   bank account at Chase International in July of 2015; that same month, Tsumpes also transferred
28   over $225,000 to Seaguard Electronics. These transfers occurred after the Delaware Court of
                                                        - 14 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 15 of 42


 1   Chancery had issued the TRO ostensibly prohibiting Tsumpes from making such transfers, and
 2   just prior to the issuance of the Court of Chancery’s July 29, 2015 Final Order and Judgment
 3   removing Tsumpes as CEO and director.
 4           78.        These transfers in July 2015 (the “July 2015 Transfers”) consisted of a transfer of
 5   property of T3M to Tsumpes and Seaguard Electronics.
 6           79.        Plaintiffs are informed and believe and thereon allege that Tsumpes made the July
 7   2015 Transfers with actual intent to hinder, delay, or defraud T3M and its creditors.
 8           80.        Plaintiffs are also informed and believe and thereon allege that Tsumpes and
 9   Seaguard Electronics were not good faith transferees with respect to the July 2015 Transfers, as
10   they paid no value for the transfers, let alone reasonably equivalent value, and because Tsumpes,
11   and Seaguard Electronics as an extension of Tsumpes, was aware that the purpose of the transfers
12   was to benefit Tsumpes in his individual and personal capacity to the detriment of T3M.
13                                       EIGHTH CLAIM FOR RELIEF
14             AVOIDANCE OF FRAUDULENT TRANSFER (11 U.S.C. § 548(a)(1)(B))
15                         (By Plaintiffs against Tsumpes and Seaguard Electronics)
16           81.        Plaintiffs re-alleges and fully incorporate paragraphs 1 through 80, above, as if set
17   forth in full.
18           82.        T3M received far less than a reasonably equivalent value in exchange for the July
19   2015 Transfers; in point of fact, Plaintiffs are informed and believe and thereon allege that T3M
20   did not receive anything for the transfers, as the transfers were made by and for the sole benefit of
21   Tsumpes.
22           83.        Plaintiffs are also informed and believe and thereon allege that the July 2015
23   Transfers were made to or for the benefit of an insider of T3M – namely, Tsumpes, the individual
24   who at the time of the transfers was the CEO and a director of the company. Plaintiffs are further
25   informed and believe and thereon allege that these transfers were not made in the ordinary course
26   of business, as their sole purpose was to benefit Tsumpes.
27           84.        Plaintiffs are informed and believe and thereon allege that T3M was insolvent at
28   the time the July 2015 Transfers were made, or became insolvent as a result of those transfers.
                                                        - 15 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 16 of 42


 1   Further, Plaintiffs are informed and believe and thereon allege that, in making the July 2015
 2   Transfers, Tsumpes intended for T3M to incur, or believed it would incur, debts beyond its ability
 3   to repay.
 4           85.        Plaintiffs are informed and believe and thereon allege that at time the of the July
 5   2015 Transfers, T3M was engaged in business, or was about to engage in business, for which its
 6   remaining assets was an unreasonably small capital.
 7           86.        Plaintiffs are also informed and believe and thereon allege that Tsumpes and
 8   Seaguard Electronics were not good faith transferees with respect to the July 2015 Transfers.
 9                                        NINTH CLAIM FOR RELIEF
10                       RECOVERY OF AVOIDED TRANSFERS (11 U.S.C. § 550)
11                                    (By Plaintiffs against All Defendants)
12           87.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 86, above, as if set
13   forth in full.
14           88.        Plaintiffs are entitled to avoid the transfers referenced herein – the Avoidable
15   Transfers, the Lender Transfer, and the July 2015 Transfers – pursuant to Bankruptcy Code
16   sections 544 and 548, respectively.
17           89.        The initial transferees were Tsumpes – receiving a sum total exceeding $2 million
18   – and Seaguard Electronics, which received over $275,000. T-Energy and/or T-Energy LLC, and
19   Lender Collections, were the immediate or mediate transferee of the initial transferees with
20   respect to the $544,000 paid to purchase the Cordero Notes.
21           90.        Pursuant to Bankruptcy Code section 550, Plaintiffs are entitled to recover the
22   value of those avoided transfers from Tsumpes, Seaguard Electronics, Lender Collections, T-
23   Energy, and T-Energy LLC.
24                                       TENTH CLAIM FOR RELIEF
25               CIVIL CLAIM FOR TREBLE DAMAGES (CAL. PENAL CODE § 496)
26                                    (By Plaintiffs against All Defendants)
27           91.        Plaintiffs re-allege and fully incorporate paragraphs 1 through 90, above, as if set
28   forth in full.
                                                        - 16 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 17 of 42


 1           92.        For their personal financial advantage and gain, all of the defendants named herein
 2   engaged in a manner of theft and have received and/or concealed the stolen money and property
 3   knowing the funds have been embezzled, misappropriated, fraudulently transferred or stolen.
 4           93.        California Penal Code § 496, subdivision (a) makes receiving or buying property
 5   “that has been obtained in any manner constituting theft or extortion, knowing the property to be
 6   stolen or obtained, or who conceals, sells, withholds, or aids in concealing, selling, or withholding
 7   any property from the owner, knowing the property to be so stolen or obtained,” a criminal
 8   offense punishable by imprisonment.
 9           94.        California Penal Code § 496, subdivision (c) provides that any person “who has
10   been injured by a violation of [subdivision (a)] . . . may bring an action for three times the amount
11   of actual damages, if any, sustained by the plaintiff, costs of suit, and reasonable attorney's fees.”
12           95.        Based on the statutory language, the California Court of Appeal has ruled that a
13   criminal conviction under Penal Code § 496(a) is not a prerequisite to recover treble damages
14   under Penal Code § 496(c). (Bell v. Feibush (2013) 212 Cal.App.4th 1041 [upholding treble
15   damages award where the defendant fraudulently induced the plaintiff to make a loan and then
16   never repaid the funds].)
17           96.        The phrase “any manner constituting theft” under California Penal Code § 496(a)
18   has been broadly construed and includes, as defined by California Penal Code § 484(a) and
19   confirmed by the Bell court, any situation in which a person “knowingly and designedly, by any
20   false or fraudulent representation or pretense, defraud[s] any other person of money …
21           97.        Plaintiffs are informed and believe and thereon allege that all of the defendants for
22   their own financial advantage and gain, have engaged in a manner of theft and have received
23   and/or concealed stolen property as defined by California Penal Code §§ 484(a) and 496(a).
24           98.        Defendants have stolen money and property from Plaintiffs through massive and
25   ongoing fraudulent transfers – namely, the Avoidable Transfers, the Lender Transfer, and the July
26   2015 Transfers referenced herein. These acts violate California Penal Code § 496 called
27   “receiving or concealing stolen property.”
28
                                                        - 17 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                 Desc
                                Main Document    Page 18 of 42


 1           99.        Defendants have refused to return the stolen property and continue to hold the
 2   money in violation of California Penal Code § 496(a).
 3           100.       Plaintiffs are persons who have been injured by a violation of California Penal
 4   Code § 496(c) and should be awarded treble damages, its reasonable attorney fees, and costs of
 5   suit as provided in the statute.
 6           101.       Plaintiffs have incurred and will continue to incur attorney fees and costs as a
 7   result of the actions of these defendants in an amount according to proof at the time of trial.
 8                                     ELEVENTH CLAIM FOR RELIEF
 9                            DECLARATORY RELIEF (F.R.B.P. 7001(2) & (9))
10                                    (By Plaintiffs against All Defendants)
11           102.       Plaintiffs re-allege and fully incorporate paragraphs 1 through 101, above, as if set
12   forth in full.
13           103.       As detailed herein, Plaintiffs are informed and believe and thereon allege that T-
14   Energy, T-Energy LLC, and Lender Collections are the alter egos of Tsumpes.
15           104.       Plaintiffs are further informed and believe and thereon allege that Seaguard
16   Electronics is Tsumpes’s alter ego, as Tsumpes is listed as the manager of the entity, enjoys all
17   beneficial ownership of the entity, its property, and assets such that there is total unity of interest
18   between he and the entity. Plaintiffs are informed and believe and thereon allege that the
19   corporate phone number for Seaguard Electronics is Tsumpes’s personal cell phone, that funds
20   have been and are transferred and commingled between the two, and that Seaguard Electronics
21   has disregarded its corporate formalities in its dealings with Tsumpes and other entities which he
22   controls.
23           105.       Plaintiffs therefore seek a judicial determination that T-Energy, T-Energy LLC,
24   Lender Collections, and Seaguard Electronics are the alter egos of Tsumpes such that their assets
25   can be held liable to satisfy any judgment against Tsumpes.
26                                      TWELFTH CLAIM FOR RELIEF
27                       DISALLOWANCE OF CLAIMS (11 U.S.C. § 502(d) and (j))
28                                   (By the Trustee against All Defendants)
                                                        - 18 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                Main Document    Page 19 of 42


 1           106.       Plaintiff Trustee re-alleges and fully incorporates paragraphs 1 through 104,
 2   above, as if set forth in full.
 3           107.       The defendants are transferees of transfers avoidable under sections 544 and 548
 4   of the Bankruptcy Code, which are recoverable under section 550 of the Bankruptcy Code.
 5           108.       The defendants have not paid the amounts of the avoidable transfers, or turned
 6   over such property, for which they are liable under sections 544, 548, and 550.
 7           109.       Pursuant to Bankruptcy Code section 502(d), any and all claims of the defendants,
 8   and any assignees, against T3M’s estate must be disallowed until such time as the defendants pay
 9   to the Trustee that portion of the aggregate amount of the avoidable transfers, plus interest
10   thereon and costs, to which the Trustee is entitled to receive.
11           110.       Pursuant to Bankruptcy Code section 502(j), any and all claims of the defendants,
12   and any assignees, against T3M’s estate previously allowed by T3M or the Trustee, must be
13   reconsidered and disallowed until such time as the defendants pay to the Trustee that portion of
14   the aggregate amount of the avoidable transfers to which the Trustee is entitled to receive.
15                                                   PRAYER
16           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against the
17   defendants as follows:
18           1.         For judgment on Plaintiffs’ first claim for relief against Tsumpes avoiding the
19   Avoidable Transfers, consisting of over $2.2 million transferred from T3M to Tsumpes, pursuant
20   to Bankruptcy Code section 544(b) and California Civil Code sections 3439.04(a)(1) and
21   3439.07;
22           2.         For judgment on Plaintiffs’ first claim for relief against Seaguard Electronics
23   avoiding the Avoidable Transfers, consisting of over $275,000 transferred from T3M to Seaguard
24   Electronics, pursuant to Bankruptcy Code section 544(b) and California Civil Code sections
25   3439.04(a)(1) and 3439.07;
26           3.         For judgment on Plaintiffs’ second claim for relief against Tsumpes avoiding the
27   Avoidable Transfers pursuant to Bankruptcy Code section 544(b) and California Civil Code
28   sections 3439.04(a)(2) and 3439.07;
                                                        - 19 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                Main Document    Page 20 of 42


 1           4.         For judgment on Plaintiffs’ second claim for relief against Seaguard Electronics
 2   avoiding the Avoidable Transfers pursuant to Bankruptcy Code section 544(b) and California
 3   Civil Code sections 3439.04(a)(2) and 3439.07;
 4           5.         For judgment on Plaintiffs’ third claim for relief against Tsumpes avoiding the
 5   Avoidable Transfers pursuant to Bankruptcy Code section 544(b) and California Civil Code
 6   sections 3439.05 and 3439.07;
 7           6.         For judgment on Plaintiffs’ third claim for relief against Seaguard Electronics
 8   avoiding the Avoidable Transfers pursuant to Bankruptcy Code section 544(b) and California
 9   Civil Code sections 3439.05 and 3439.07;
10           7.         For judgment on Plaintiffs’ fourth claim for relief against Tsumpes, Lender
11   Collections, T-Energy, and T-Energy LLC avoiding the $544,000 transferred from T3M to
12   Tsumpes and those entities as his alter egos, pursuant to Bankruptcy Code section 544(b) and
13   California Civil Code sections 3439.04(a)(1) and 3439.07;
14           8.         For judgment on Plaintiffs’ fifth claim for relief against Tsumpes, Lender
15   Collections, T-Energy, and T-Energy LLC avoiding the $544,000 transferred from T3M to
16   Tsumpes and those entities as his alter egos, pursuant to Bankruptcy Code section 544(b) and
17   California Civil Code sections 3439.04(a)(2) and 3439.07;
18           9.         For judgment on Plaintiffs’ sixth claim for relief against Tsumpes, Lender
19   Collections, T-Energy, and T-Energy LLC avoiding the $544,000 transferred from T3M to
20   Tsumpes and those entities as his alter egos, pursuant to Bankruptcy Code section 544(b) and
21   California Civil Code sections 3439.05 and 3439.07;
22           10.        For judgment on Plaintiffs’ seventh claim for relief against Tsumpes avoiding the
23   $288,000 transferred from T3M to Tsumpes in July of 2015, pursuant to Bankruptcy Code section
24   548(a)(1)(A);
25           11.        For judgment on Plaintiffs’ seventh claim for relief against Seaguard Electronics
26   avoiding over $225,000 transferred from T3M to Seaguard Electronics in July of 2015, pursuant
27   to Bankruptcy Code section 548(a)(1)(A);
28
                                                       - 20 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
 Case 6:19-ap-01079-SY          Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34                Desc
                                Main Document    Page 21 of 42


 1           12.        For judgment on Plaintiffs’ eighth claim for relief against Tsumpes avoiding the
 2   $288,000 transferred from T3M to Tsumpes in July of 2015, pursuant to Bankruptcy Code section
 3   548(a)(1)(B);
 4           13.        For judgment on Plaintiffs’ eighth claim for relief against Seaguard Electronics
 5   avoiding the $288,000 transferred from T3M to Tsumpes in July of 2015, pursuant to Bankruptcy
 6   Code section 548(a)(1)(B);
 7           14.        For judgment against all defendants on Plaintiffs’ ninth claim for relief, brought
 8   under Bankruptcy Code section 550, in the value of any of the above-referenced transfers, to be
 9   determined by the Court;
10           15.        For an award of treble damages against each defendant pursuant to Plaintiffs’ tenth
11   cause of action, brought under California Penal Code section 496(c);
12           16.        For a judgment declaring that Seaguard Electronics, Lender Collections, T-Energy,
13   and T-Energy LLC are the alter egos of Tsumpes;
14           17.        For a judgment disallowing any claims held by the defendants to the extent of any
15   transfers ordered avoided and paid to the Trustee, pursuant to Bankruptcy Code section 502;
16           18.        For an award of attorneys’ fees pursuant to California Penal Code section 496(c);
17           19.        For costs of suit herein incurred; and
18           20.        For such other and further relief as the court may deem proper.
19
20    DATED: May 24, 2019                         THOMAS VOGELE & ASSOCIATES, APC
21

22                                                By:________________________________
23                                                    Thomas A. Vogele
                                                      Brendan M. Loper
24                                                Attorneys for plaintiff Alfonso Cordero and
                                                  [proposed] Special Litigation Counsel for plaintiff
25                                                and Chapter 7 Trustee, Todd A. Frealy
26
27

28
                                                        - 21 -
                             PLAINTIFFS’ FIRST AMENDED ADVERSARY COMPLAINT
     2179-001. 75681.
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 22 of 42




                                                      EXHIBIT 1
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 23 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 24 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 25 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 26 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 27 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 28 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 29 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 30 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 31 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 32 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 33 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 34 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 35 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 36 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 37 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 38 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 39 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 40 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 41 of 42
Case 6:19-ap-01079-SY   Doc 4 Filed 05/24/19 Entered 05/24/19 16:40:34   Desc
                        Main Document    Page 42 of 42
